Citation Nr: 1510581	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  12-03 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for psychosis, not otherwise specified.

2.  Entitlement to a rating in excess of 20 percent for residuals of a right ankle fracture.  

3.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Valerie L. Norwood, Esq.


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran served on active duty from January 1983 to October 1991.  An August 2013 VA administrative decision determined that the character of his service between January 12, 1987, and October 28, 1991, was dishonorable and that he is not entitled to VA compensation benefits for the dishonorable period of service.  38 C.F.R. § 3.12(a).

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, in July 2009 and July 2010.  The July 2009 rating decision continued the 20 percent rating assigned for residuals of a right ankle fracture and denied the claim of entitlement to a TDIU.  The July 2010 rating decision denied the claim for service connection for psychosis, not otherwise specified.  

The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  In addition to the current claim for service connection for psychosis, not otherwise specified, the Veteran also filed claims for service connection for other psychiatric conditions, to include bipolar disorder, posttraumatic stress disorder (PTSD), and depression.  The claim for bipolar disorder was denied in an August 2000 rating decision that the Veteran did not appeal.  The claim for PTSD was denied in the July 2009 rating decision that is the subject of the current appeal; the claim for depression was denied in a November 2009 rating decision.  Although the Veteran filed notices of disagreement with the July 2009 rating decision as it pertained to PTSD, and to the November 2009 rating decision, and a statement of the case was issued that addressed these claims, the Veteran only completed his appeal concerning the denial of service connection for psychosis, not otherwise specified.  Given the foregoing, the Board will only address whether service connection is warranted for psychosis, not otherwise specified.  

The current record before the Board consists of paper claims files and electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  


FINDINGS OF FACT

1.  The preponderance of the probative evidence of record does not establish that the diagnosed psychosis, not otherwise specified, had its onset during active service or is related to service; there is no evidence that the Veteran had psychosis, not otherwise specified, within a year of his discharge from active duty service.

2.  Throughout the appellate period, the Veteran's service-connected residuals of a right ankle fracture has exhibited limitation of motion that more nearly approximates marked ankle disability.  

3.  The evidence of record demonstrates that the Veteran's service-connected disabilities rendered him unable to secure or follow substantially gainful employment as of June 19, 2013; the schedular criteria for consideration of a TDIU were not met prior to June 19, 2013, and referral for extraschedular consideration is not warranted.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for psychosis, not otherwise specified, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The criteria for a rating of 30 percent, and no higher, for the service-connected residuals of a right ankle fracture have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5262 (2014).

3.  The criteria for a TDIU have been met as of June 19, 2013.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 4.16, 4.18, 4.19 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100%" based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Board finds that the duty to notify was satisfied by letters sent to the Veteran in October 2008 and June 2009 with regard to the claims for increased rating and entitlement to a TDIU, and by a letter sent to the Veteran in July 2010 with regard to the claim for service connection for psychosis, not otherwise specified.  These letters addressed all of the notice elements and were sent prior to the initial unfavorable decision by the AOJ in July 2009 and July 2010, respectively.  

The duty to assist was also met in this case.  The service treatment records are in the claims file; all pertinent VA and private treatment records, to include records obtained from the Social Security Administration (SSA), have been obtained and associated with the file; and VA examinations with respect to each of the issues on appeal have been obtained.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions obtained in this case are adequate as they pertain to each of the issues on appeal, as they are predicated on a full reading of the private and VA medical records in the Veteran's claims file; they consider all of the pertinent evidence of record and the statements of the appellant; and the examiners provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

At this juncture, the Board notes that the Veteran submitted several VA Forms 21-4142 during the pendency of his appeal for service connection for psychosis, not otherwise specified.  These VA Forms, dated in April 2010, authorized VA to obtain records from two private facilities in Meridian, Mississippi, (R. Hospital and J.A. Medical Center), where the Veteran contends that he received emergency treatment following an in-service accident, and a private facility in Jackson, Mississippi, (U. Medical Center), where the Veteran contends that he received post-service psychiatric treatment.  VA made an attempt to obtain records from these facilities but was unsuccessful, as each replied with a negative response.  These actions complied with 38 C.F.R. § 3.159(c)(1).  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claims at this time. 

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases, to include psychoses, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where a chronic disease under 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question" Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service", the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service connected disability compensation is sought."  Walker, 708 F.3d at 1336 (Fed. Cir. 2013).  Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Id.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran seeks entitlement to service connection for psychosis, not otherwise specified, as secondary to his military experience.  He asserts that his first psychiatric breakdown occurred while in active service working at the Naval Air Station in Meridian, Mississippi, in 1989.  The Veteran contends that he was working as an emergency medical technician (EMT) and that there was an incident when he attempted to revive a woman who did not make it.  The event traumatized him and he began to hear voices.  He started having psychiatric symptoms manifested by auditory hallucinations, guilt feelings, and depressive symptoms.  He asserts that he was hearing voices as he was driving home from work one day while in the Navy and that he wanted to make the voices stop, so he ran his car into a bridge pillar while traveling at a rate of 70 miles per hour.  The Veteran indicates that he was taken to a private hospital following the accident.  The Veteran asserts that the voices he heard during service lowered in volume, but were still there, and came back "so loud" in 1995.  He also reports a three to four week hospitalization at another private hospital in December 1994.  See VA Forms 21-4138 dated November 2009 and March 2010; April 2010 VA Form 21-4142; statements in support of claim dated August 2009 and July 2011; June 2013 VA Form 21-0820.  

The Veteran's service treatment records are devoid of reference to complaint of, or treatment for, any psychiatric problems, to include psychosis, not otherwise specified.  A record dated December 26, 1989, from the Branch Medical Clinic at Naval Air Station Meridian, Mississippi, which the Board notes is dated during the Veteran's dishonorable period of service, does document that he was seen status post motor vehicle accident that appears to have occurred 12 days prior.  At that time, it was noted that it was "one car versus bridge front end collision."  The Veteran complained of chest pain and bruising, but denied neck pain.  There was no mention of any psychiatric problems and the Veteran did not mention that he had intentionally crashed his car in an effort to stop the voices he alleges he was hearing.  The assessment was status post motor vehicle accident --> muscle aches and pains.  Service treatment records also document that during in-service examinations, the Veteran consistently denied frequent trouble sleeping; depression or excessive worry; loss of memory or amnesia; and nervous trouble of any sort.  See reports of medical history dated August 1982, November 1986, May 1989 and March 1990.

The post-service evidence of record confirms that the Veteran has been diagnosed with psychosis, not otherwise specified.  See VA treatment records; records obtained from the SSA; VA mental disorders examination reports dated July 2000, September 2009 and September 2013.  The earliest diagnosis of record was made during a December 1994 admission to C. Hospital of Sugar Land.  

An April 2011 VA mental health progress note contains a notation that if the Veteran was hospitalized in the service, there was no doubt in the examiner's mind he has had the psychosis since then.  As the available service and private treatment records do not corroborate that the Veteran was hospitalized during service, this opinion is not afforded any probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative); see also Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("If the opinion is based on an inaccurate factual premise, then it is correct to discount it entirely") (citing Reonal)).  There is no other evidence linking the Veteran's diagnosed psychotic disorder, not otherwise specified, to service, to include the alleged incident during which he intentionally drove his car into a bridge in an effort to make the voices he was hearing stop.  See VA treatment records; records obtained from the SSA; VA mental disorders examination reports dated July 2000, September 2009 and September 2013.  

The preponderance of the evidence of record does not support the claim for service connection for psychotic disorder, not otherwise specified.  As noted above, the Veteran's service treatment do not document that he was seen with complaints of, or was treated for, any psychiatric problems, to include during his honorable and dishonorable periods of active duty service.  Nor do they corroborate his assertion that he first began hearing voices while on active duty in 1989.  In fact, even the post-service evidence of record does not corroborate this assertion as the Veteran has consistently reported that he first began experiencing psychiatric symptoms after service.  See September 1998 record from Consultative Examinations, Ltd. obtained from the SSA (Veteran reported that "he has been hearing voices since 1994."); November 1998 request for medical advice obtained from the SSA ("said he has been hearing voices since 1994."); July 2000 VA mental disorders examination report (reported that in December 1994, while he was living in Houston, he experienced a "nervous breakdown" after losing his job and after his wife and children moved out; he began hearing voices which "seemed like pure energy.").  Review of the evidence of record leads the Board to believe that the Veteran reported the onset of his symptomatology as during service when seeking benefits from VA, but at a later date, namely in 1994, when seeking benefits from the SSA.  Given the foregoing, the Board does not find the Veteran's assertions regarding the onset of his psychiatric symptoms to be credible.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that interest in the outcome of a proceeding may affect the credibility of testimony).

In addition to the absence of probative evidence, to include credible lay evidence, that the Veteran's psychiatric symptoms had their onset in service, there is also no probative evidence to support a finding that the Veteran has reported continuous psychiatric symptoms since service.  While the Board acknowledges the Veteran's assertion made in August 2009 that the voices he heard during service lowered in volume, but were still there, and came back "so loud" in 1995, it finds that the credible evidence of record indicates that the Veteran first experienced psychiatric symptoms in approximately 1994, which is about three years after his discharge from service.  See September 1998 record from Consultative Examinations, Ltd. obtained from the SSA (Veteran reported that "he has been hearing voices since 1994."); November 1998 request for medical advice obtained from the SSA ("said he has been hearing voices since 1994."); July 2000 VA mental disorders examination report (reported that in December 1994, while he was living in Houston, he experienced a "nervous breakdown" after losing his job and after his wife and children moved out; he began hearing voices which "seemed like pure energy.").  Moreover, and as noted above, there is no probative evidence linking the currently diagnosed psychosis, not otherwise specified, to service.  In light of the foregoing, service connection for psychosis, not otherwise specified, is not warranted on a direct basis.  38 C.F.R. § 3.303.

Service connection is also not warranted on a presumptive basis as there is no evidence the Veteran was diagnosed with psychosis, not otherwise specified, within a year of his discharge from service.  Rather, as noted above, the earliest diagnosis of record was made during a December 1994 admission to Charter Hospital of Sugar Land, which is approximately seven years after the Veteran's period of honorable service ended and approximately three years after he was discharge from active duty service.  38 C.F.R. §§ 3.307, 3.309.

As the preponderance of the evidence is against the claim, the statutory provisions regarding resolution of reasonable doubt are not applicable.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54.

Increased Rating

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  Separate rating codes identify various disabilities.  38 C.F.R. Part 4.  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2014).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014). 

When service connection has been in effect for many years, the primary concern for the Board is the current level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Yet, the relevant temporal focus for adjudicating an increased rating claim is on the evidence establishing the state of the disability from the time period one year before the claim was filed until a final decision is issued.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, staged ratings may be assigned if the severity of the disability changes during the relevant rating period. 

When evaluating disabilities of the musculoskeletal system, an evaluation of the extent of disability present also includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  In other words, when rated for limitation of motion, a higher rating may be assigned if there is additional limitation of motion from pain or limited motion on repeated use of the joint.  A finding of functional loss due to pain must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  38 C.F.R. § 4.40. 

Service connection was originally granted for residuals of open reduction and internal fixation for fracture of right tibia and fibula in a December 1997 rating decision.  A 10 percent rating was assigned by analogy pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5271, effective April 17, 1997.  In an October 1998 rating decision, the disability was recharacterized as residuals of a right ankle fracture and a 20 percent rating was assigned by analogy to 38 C.F.R. § 4.71a, Diagnostic Code 5262, effective July 17, 1998.  The right ankle disability continues to be evaluated by analogy under these diagnostic criteria.  

Diagnostic Code 5262 provides the rating criteria for impairment of the tibia and fibula.  Ratings in excess of 20 percent are provided for malunion of the tibia and fibula with marked knee or ankle disability (30 percent) and nonunion of the tibia and fibula with loose motion, requiring brace (40 percent).  The Board notes that normal range of motion for the ankle is zero to 20 degrees of dorsiflexion and zero to 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71a, Plate II.

The Veteran filed a claim for increased rating that was received on August 8, 2008, in which he contends that it had become difficult to stand or walk on his right ankle for a prolonged time; and that on some mornings, his right ankle will lock up and become very painful to move and will take several minutes of rotating it to get it working well enough to walk on it.  See VA Form 21-4138.  In an October 2008 VA Form 21-4142, the Veteran reported right knee pain in addition to right ankle pain.  In his August 2009 notice of disagreement, the Veteran reported that stiffness, pain and locking up of his right ankle interfered with walking; that the discomfort is somewhat lessened by medication; and that he has a live-in friend to help him with cooking, cleaning, shopping and mailing of all bills.  In a fax received in September 2009, the Veteran alleges that he has right ankle degenerative joint disease as a result of his in-service fracture and that he has orthopedic shoe inserts and a walking cane.  In a September 2009 VA Form 21-4138, the Veteran asserted that his right ankle fracture healed with improper alignment.  In a March 2011 VA Form 21-0820, it was reported that the Veteran is on pain medications for his ankle, which restricts his driving because of his impaired ability.  

In a September 2009 statement, B.M. reported that the Veteran's right ankle disability has impacted his ability to work because of pain.  

In a February 2012 statement, the Veteran asserts that there is objective evidence of right ankle instability; that he requires a cane to assist his ambulation; that he has a lace-up ankle brace; that he has locking of the right ankle on occasion and especially in the mornings; that he has episodes of numbness of the medial aspect of the right second toe; that he requires inserts for his shoes and often wears books and ace bandages for stability; that he has functional limitations in range of motion of his right ankle; functional loss due to pain and weakness; pain on movement; fatigability and arthritis.  

Given that the Veteran's claim for increased rating was received on August 8, 2008, the Board must ascertain whether there is evidence to support the assignment of a rating in excess of 20 percent for the right ankle disability as of August 8, 2007.  See Hart, 21 Vet. App. at 509-510.  The pertinent medical evidence of record dated as of this date includes VA treatment records and several VA examination reports.  

The Veteran underwent a VA joints examination in October 2008, at which time he reported right ankle pain, which was constant, worse with weightbearing, and sharp if he turned to the right or left.  The pain was present about 90 percent of the time and did not interfere with sleep.  The Veteran reported some stiffness, but denied that it interfered with his walking.  The ankle reportedly locked up as much as three to four times a month, which immobilized the Veteran and prevented walking for 45 minutes during the episode.  The Veteran reported taking pain medication every four to six hours, which gave him moderate relief.  He wore boots on occasion and ace wraps for ankle support.  No other assistive devices were used at that time and the Veteran was able to do all activities of daily living unassisted.  The Veteran reported flare-ups precipitated by bad weather.  Symptoms were increased pain, which continued for 24-48 hours and returned three to four times a month.  The Veteran reported that he sometimes has to make an unexpected movement or turn while crossing the street, which causes a flare-up as does going up a steep incline.  

Physical examination at the time of the October 2008 VA joints examination revealed normal gait without any sign of pain.  The Veteran dressed and undressed standing unsupported.  Inspection of the right ankle revealed a scar anteromedially, longitudinally oriented.  The scar measured seven by one centimeter and was described as thin, depressed, healed, and nontender.  It was not hyperpigmented or hypopigmented and was not fixed to underlying structure.  Drawer test of the right ankle was normal, though there was a sensation of slightly decreased movement with that test and anterior and posterior attempts by the examiner to move the ankle.  There was no objective pain with palpation of the joint line itself or any other area.  There was some subjective pain posteriorly.  Range of motion testing of the right ankle revealed dorsiflexion to zero degrees and plantar flexion from zero to 24 degrees.  There was moderate effort on the Veteran's part.  The range of motion after repetitive motion was -4; that is, the Veteran could not achieve the neutral position by his own effort.  The examiner was able to do this passively without any sign of pain.  The dorsiflexion to -4 degrees indicated a complete loss of dorsiflexion and inability to achieve the neutral position by four degrees.  Plantar flexion was from the -4 degrees position to 32 degrees after repetitive motion.  Before repetitive motion, it was from zero to 24 degrees.  There was no pain noted during range of motion testing of the right ankle.  X-ray of the right ankle revealed several screws in the distal right fibula.  No fracture or dislocation was identified.  There was mild narrowing of the ankle mortise joint with periarticular sclerosis, indicative of degenerative disease.  The bones and soft tissues were unremarkable.  The diagnosis was status post fracture and open reduction internal fixation of the right ankle.  The examiner was unable to estimate function in a flare-up without undue speculation.  

An August 2009 VA treatment record documents that the Veteran was seen with chief complaint of chronic left ankle pain.  The Board notes this appears to be a typographical error, as references to having surgery and screws put in refer to the right, not left, ankle.  In pertinent part, the Veteran reported worsening off and on pain, but no swelling of the joint was evidence.  The pain was worst with walking and the Veteran reported that he had been using extra strength Tylenol, which had not been helping, though Motrin took the edge off.  Physical examination revealed no swelling or warmth.  Range of motion was normal and there was tenderness to palpation at the medial aspect of the joint line.  Sensation was intact.  

The Veteran was seen at the VA primary care clinic in September 2009 with complaint of worsening chronic service connected right ankle problem.  When he put weight on the foot "it feels like a knife is stabling into to side of my ankle."  The Veteran reported that it had impacted him to the point that he had to resign as a security officer and it was affected his activities of daily living.  The Veteran indicated that when he was not weight bearing, it did not hurt that much.  He had applied an ace bandage, which had helped a little, but the Veteran indicated a soft shoe cushion would help more.  The Veteran requested a cane so he could take some of the weight off that foot.  The Veteran denied any recent injury to the area and reported that the distal fibula in that leg had surgical screws.  Physical examination of both lower extremities revealed that they were warm without edema and with good pulses, 2+.  The right ankle was correctly wrapped in an ace bandage.  The Veteran pointed to the area of foot that hurts when he steps on it and the examiner noted it was the plantar calcaneonavicular ligament and back a little on the calcaneus.  

A September 2009 x-ray of the right ankle compared to an October 2008 x-ray showed two screws in the distal fibula were unchanged in position.  A rounded density at the medial malleolus represented either an unfused epiphyseal center or an old unfused avulsion fracture.  No acute fracture was identified and there was no evidence of a plantar calcaneal spur.  A bone island was noted in the talus.  The impression was no acute abnormality detected.  

An October 2009 VA orthopedic surgery consult note documents that the Veteran reported problems with his left ankle ever since he fractured it 20 years prior.  All other findings related to the right ankle such that the notation of the left ankle appears to be a typographical error.  The Veteran reported use of a cane and wrapping an ace bandage around the ankle and that Tylenol had helped with pain.  The Veteran also reported occasional perceived giving way of the ankle.  Examination revealed mild, diffuse swelling with mild, diffuse tenderness of the right ankle.  Range of motion was satisfactory.  The Veteran ambulated with a minimal limp.  Radiographs demonstrated evidence of an old ankle fracture with mild to moderate posttraumatic arthrosis.  Radiographs of the foot demonstrated some degenerative changes in the midfoot.  The diagnosis was posttraumatic arthrosis left [sic] ankle.  

The Veteran was seen at the VA physical therapy department in November 2009 for ankle support secondary to a diagnosis of traumatic arthrosis of the right ankle.  See physical medicine rehab consult note.  

A January 2010 VA orthopedic surgery outpatient note documents that the Veteran was seen for re-evaluation of his right ankle.  He had an old ankle fracture and was now having feelings of instability in his ankle and pain in the ankle joint.  It was noted that on his last visit, he was prescribed a swedo brace which was helping significantly.  The Veteran wanted to know if there was something that would make his ankle more stable other than a double upright; the examiner indicated that s/he was not sure.  After discussion, the Veteran decided to stick with the swedo brace.  The Veteran indicated that as long as he took his Tylenol, he was able to control the pain and function.  Neither he nor the examiner thought he was having enough trouble to justify injections into the ankle at this time.  

The Veteran underwent a VA joints examination in March 2011, at which time his VA treatment records were reviewed.  In pertinent part, the examiner reported that the Veteran was seen in October 2009, at which time radiographs were said to demonstrate evidence of an old ankle fracture with mild-to-moderate posttraumatic arthrosis.  The Veteran was referred to physical medicine to be fit with a lace-up ankle brace.  He was seen again in July 2010 and was to have follow-up in the orthopedic clinic in January 2011, but this was cancelled and he was now scheduled to be seen in March 2011.  The Veteran reported that his right ankle symptoms remained.  He was taking Tylenol for pain.  Normal walking may increase the pain and sometimes even just standing in one place would cause pain.  The Veteran indicated that he sometimes had some locking of the ankle in the mornings and it takes a while to loosen it up.  He also reported having some episodes of numbness of the medial aspect of the right second toe.  There was no history of inflammatory arthritis or associated flare-ups.  The Veteran indicated he was independent in his activities of daily living and that he had an ankle brace and also used a cane as assistive devices.  

Physical examination at the time of the March 2011 VA examination revealed that the Veteran walked with a minimal limp and had a cane in his right hand.  He was wearing a lace-up ankle brace, which was removed for the evaluation.  The examiner reported well-healed surgical scars on the medial and lateral aspects of the right ankle.  There was no swelling and no definite tenderness, but the Veteran described a sensation of "pressure" to palpation of the ankle.  Range of motion testing revealed zero to 10 degrees of dorsiflexion and zero to 40 degrees of plantar flexion.  There was pain on motion at the end point but no additional limitation of motion after repetitive motion.  The examiner noted good subtalar motion, negative drawer sign, and palpable pulse of the foot.  X-ray of the right ankle was obtained which noted post-operative changes and stable appearance when compared to the September 2009 examination.  The impression was service-connected residuals of right ankle fracture; postoperative open reduction internal fixation.  

A March 2011 VA orthopedic surgery outpatient note documents that the Veteran was seen for follow-up of his right ankle.  He stated he had pain and feelings of instability in the ankle.  Physical examination was unremarkable.  X-rays showed minimal degenerative changes and two screws from previous surgery.  The Veteran walked without any antalgic gait and was wearing a brace, which he said made his ankle feel better.  He took acetaminophen for pain.  

A July 2011 VA orthotics prosthetics consult note documents that the Veteran presented for ankle support due to issues with right ankle instability.  He presented ambulating with a cane and favoring the unaffected side.  Gait was noted to be prolonged on the unaffected left side.  Range of motion was limited due to pain.  

An August 2011 VA orthotics prosthetics note documents that the Veteran presented ambulating with a cane for a fitting of an EZ step ankle brace.  The Veteran had no problems with the fit of the device during the visit and donned the brace and ambulated with a cane and stated that he felt the added support of the custom device.  

A March 2012 VA orthopedic surgery outpatient note documents that the Veteran was seen for followup of his right ankle.  It was noted that he had an old fracture and had developed moderate arthritic changes with subchondral sclerosis and some narrowing of the tibial talar joint.  The ankle was still stable and in good position.  The Veteran could dorsiflex only to zero degrees.  He had some pain anterior over the tarsometatarsal area of his foot, which the examiner believed was from forcing dorsiflexion.  It was noted he was wearing a Richie-type brace, which did give him some support.  His soft tissues were intact and healthy.  X-rays from approximately a year ago showed no real change.  The examiner noted his status had not really changed and that he was advised of his diagnosis and situation and because it was stable and he was able to get around on his ankle fairly well, no further treatment would be offered at that time.  The diagnosis was mild-to-moderate arthrosis in the right ankle.  

An October 2013 VA orthopedic surgery outpatient note documents that the Veteran was seen for 18 month follow up on his right ankle.  He presented ambulatory with straight cane and slightly antalgic gait.  It was noted he was using a richie brace and inserts that provided adequate support.  The Veteran denied any changes in pain, mobility, or range of motion and was satisfied with his current treatment plan/regimen.  It was noted that new x-rays had been completed prior to the visit.  On exam, the richie brace was intact, the Veteran was neurovascularly intact (NVI), and there was no tenderness on palpation.  The Veteran was able to dorsiflex and plantar flex, though no actual measurements were provided.  Right ankle x-rays dated October 2, 2013, were compared with a study dated March 28, 2012.  There was no significant soft tissue swelling overlying.  There was osseous irregularity related to the medial and posterior malleoli suggesting previous injury, not significantly changed.  There were postoperative changes with metallic screws in the lower fibula, also unchanged.  There were small calcaneal spurs.  The impression was no acute fracture and no significant change from the earlier.  The assessment was mild-moderate arthrosis of the right ankle, status post open reduction internal fixation right ankle fracture.  

The Veteran underwent a VA ankle conditions Disability Benefits Questionnaire (DBQ) in October 2013, at which time his claims folder was reviewed.  The Veteran reported that his right ankle had increased in the level of pain and in range of motion since his March 2011 VA examination.  He reported constant right ankle pain rated at a level four out of 10 and daily flare-up pain rated between a level five and eight on a scale of 10.  The Veteran ambulated with use of a straight cane and right ankle lace-up brace.  He demonstrated a slight right limp and antalgic gait.  Regarding his flare-ups, the Veteran reported that his daily flare-up right ankle pain was associated with body positioning and right ankle movement.  Precipitating factors included standing for greater than 10 minutes, walking up or down stairs frequently, walking over uneven terrain, walking greater than 40-50 yards over level terrain, squatting and kneeling.  

Range of motion testing at the time of the October 2013 DBQ revealed right ankle plantar flexion to 15 degrees with objective evidence of painful motion beginning at 10 degrees.  Right ankle dorsiflexion was to 10 degrees with objective evidence of painful motion beginning at five degrees.  The Veteran was able to perform repetitive-use testing with three repetitions.  There was no additional limitation in range of motion of the ankle following repetitive-use testing, but the examiner reported functional loss and/or functional impairment of the ankle after repetitive use in the form of less movement than normal; pain on movement; and interference with sitting, standing and weight-bearing.  The Veteran had localized tenderness or pain on palpation of the joints/soft tissues of the right ankle.  Muscle strength testing revealed active movement against some resistance with right ankle plantar flexion and normal strength with right ankle dorsiflexion.  Joint stability testing revealed no laxity during anterior drawer test or talar tilt test (inversion/eversion stress).  There was no ankylosis of the ankle, subtalar and/or tarsal joint.  The Veteran's in-service surgery was reported and residuals were noted to be decreased range of motion and increased pain.  The scar on his right ankle associated with this surgery was not painful and/or unstable and did not cover a total area greater than 39 square centimeters.  Other pertinent findings reported by the examiner included antalgic gait with slight limp to the right.  The constant use of a lace-up ankle brace and a straight cane was also noted.  The examiner also reported that imaging studies of the right ankle showed abnormal findings, to include degenerative or traumatic arthritis; the examiner also included the findings of the October 2013 x-ray of the right ankle discussed above.  In terms of functional impact, the examiner reported that the Veteran was able to perform all activities of daily living.  The impression was service-connected residuals of right ankle fracture with postoperative open reduction internal fixation.  

The Veteran underwent a VA ankle conditions DBQ in September 2014, at which time his medical records were reviewed and a diagnosis of residuals of right ankle fracture, status post open reduction internal fixation, was made.  The Veteran reported chronic right ankle pain, all day, every day (24/7/365).  The lowest pain rating was at a level five or six on a scale of 10, which would increase to a level eight or nine.  There was no specific flare up that required ordered bed rest or admission for pain control.  The Veteran was still using his Tylenol 3, using roughly six to eight tablets a day.  He was also still using his ankle brace and a cane for stability while walking.  The Veteran ambulated well with the cane, but without the cane, did demonstrate an antalgic gait.  The Veteran was also reported to be wearing a 3/4 boondocker type boot for additional stability.  The Veteran denied that flare-ups impacted the function of the ankle.  

Range of motion testing at the time of the September 2014 DBQ revealed right ankle plantar flexion to 40 degrees, with objective evidence of painful motion beginning at 10 degrees, and right ankle dorsiflexion to 10 degrees, with objective evidence of painful motion beginning at 05 degrees.  The Veteran was able to perform repetitive-use testing with three repetitions.  There was no additional limitation in range of motion of the ankle following repetitive-use testing.  The examiner reported functional loss and/or functional impairment of the ankle in the form of less movement than normal; weakened movement; pain on movement; deformity; disturbance of locomotion; and interference with sitting, standing and weight-bearing.  The Veteran also exhibited localized tenderness or pain on palpation of the joints/soft tissue of the right ankle.  Muscle strength testing revealed normal strength with ankle plantar flexion and ankle dorsiflexion.  Joint stability testing revealed no laxity with anterior drawer testing or talar tilt test.  The Veteran did not have ankylosis of the ankle, subtalar and/or tarsal joint.  Residual signs and/or symptoms due to the in-service right ankle surgery were reported to include decreased range of motion and pain.  The scar on his right ankle associated with this surgery was not painful and/or unstable and did not cover a total area greater than 39 square centimeters.  In terms of assistive devices, the Veteran's regular use of a cane and brace for pain and stability while walking were noted.  The examiner noted that the DeLuca provisions would require mere speculation during any flare-up, as one would expect to see increased pain/discomfort, as well as decreased range of motion; the Mitchell provisions could not be clearly delineated.  The examiner went on to state that during a flare-up or with repetitive motion/use over time, the Veteran could have further limitation in range of motion, increase in amount of pain, and decrease in functional capacity; however, the examiner was unable to estimate any additional loss in degrees of motion without resorting to mere speculation due to the fact that additional limitation of motion outside of the clinical setting obviously cannot be objectively quantified.

The preponderance of the evidence of record supports the assignment of a 30 percent rating under Diagnostic Code 5262 for the service-connected residuals of right ankle fracture throughout the appellate period.  This determination is based on the Veteran's subjective complaints of pain; difficulty standing and walking for prolonged periods of time; instability/giving way; and flare-ups, which the Board finds he has competently and credibly reported.  It is also based on the fact that the Veteran has been issued both a brace and a cane to help with stability and ambulation and the objective evidence of pain and limitation of motion.  More specifically, during the October 2008 VA joints examination, the Veteran could only dorsiflex to zero degrees, which is 20 degrees less than normal, and after repetitive motion, was unable to achieve the neutral position by four degrees.  During the October 2013 and September 2014 ankle conditions DBQs, the Veteran was only able to dorsiflex to 10 degrees, which is 10 degrees less than normal, and this motion was coupled with objective evidence of painful motion beginning at five degrees.  The Board finds that the limitation in dorsiflexion that the Veteran's right ankle has manifested during the appellate period more nearly approximates marked ankle disability under Diagnostic Code 5262.  A 40 percent rating is not warranted under Diagnostic Code 5262 in the absence of evidence of nonunion of the tibia and fibula.  See VA imaging reports dated September 2009, March 2011 and October 2013.  

The Board has also considered the other diagnostic criteria related to the ankles to determine whether an increased rating is warranted under these provisions for the Veteran's service-connected residuals of a right ankle fracture.  Only one diagnostic code provides ratings in excess of 30 percent, namely Diagnostic Code 5270, which provides the criteria for ankylosis of the ankle.  Under these diagnostic criteria, a 40 percent rating is warranted for ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.  These diagnostic criteria, however, are simply not applicable to this case as there is no evidence of right ankle ankylosis.  See VA treatment records; VA examination reports.  

The Board has considered whether a separate rating is warranted for the surgical scar associated with the right ankle disability.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  The references to the right ankle scar do not support the assignment of a separate rating as the scar is not deep and does not cause limited motion in an area that exceeds six square inches; is not deep and nonlinear in an area of at least six square inches but less than 12 square inches; is not superficial without causing limited motion or superficial and nonlinear in an area of 144 square inches or greater; is not superficial and unstable or painful on examination; nor does the scar limit the Veteran's right ankle function.  See 38 C.F.R. § 4.119, Diagnostic Codes 7801-7805 (2007); 73 F.R. 54708 (Sep. 23, 2008); see also VA examination reports dated October 2008, March 2011, October 2013 and September 2014.  Accordingly, a separate compensable rating for the right ankle scar is not warranted.

Extraschedular Consideration

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2014).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's service-connected right ankle disability picture is not so unusual or exceptional in nature as to render the 30 percent rating assigned in this decision inadequate at any time during the period on appeal.  The Veteran's service-connected right ankle disability is evaluated under the Schedule of Ratings for the Musculoskeletal System, the criteria of which is found by the Board to specifically contemplate the level of disability and symptomatology.  38 C.F.R. § 4.71a.  The Veteran's right ankle disability is manifested by subjective and objective evidence of pain and limited motion.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the 30 percent disability rating assigned.  Ratings in excess of 30 percent are provided for certain manifestations of an ankle disability, but the medical evidence of record did not demonstrate that such manifestations were present in this case.  The criteria for the 30 percent disability rating assigned for the Veteran's right ankle more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluations are adequate and no referral is required.

TDIU

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be assigned where the schedular rating is less than total, when the person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  

In this case, the Veteran is service-connected for two disabilities, namely residuals of a right ankle fracture and ophthalmic migraine syndrome.  In this decision, the Board has granted a 30 percent rating for residuals of a right ankle fracture, which brings the Veteran's combined rating to 70 percent as of June 19, 2013, when a 50 percent disability rating was assigned to the opthalmic migraine syndrome.  See February 2014 rating decision; see also 38 C.F.R. § 4.25.  Given the foregoing, the schedular requirements for the assignment of a TDIU pursuant to 38 C.F.R. § 4.16(a) have been met as of June 19, 2013.  

In seeking entitlement to a TDIU, the Veteran reported that he was last employed full-time in 1998 and that his service-connected right ankle and migraines have prevented him from securing or following any substantially gainful occupation.  See VA Form 21-8940 received October 2008.  The Veteran has also consistently reported that he has not been employed since 2004.  See e.g., October 2008 VA joints examination; November 2008 VA mental disorders examination; September 2009 VA mental disorders examination; March 2011 VA joints examination; October 2013 ankle conditions DBQ.  In support of the Veteran's claim, B.M. reports in a September 2009 statement that the Veteran previously worked as a pharmacy technician and EMT and that in 1999, the Veteran stopped looking for work in these fields because he could no longer stand on his feet due to his severe right ankle pain; that the Veteran went to work as a part-time security guard, but stopped working in that capacity in 2004 because the right ankle pain became too great; and that the Veteran has not worked since 2004 because of his right ankle disability. 

In August 2014, an addendum to an August 2014 headaches DBQ was obtained.  The addendum provided an assessment of migraine recurring several times a week, most of them prostrating by his history.  It was the examiner's opinion that the Veteran was likely to have problems maintaining employment due to excessive absenteeism.  Given the foregoing, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence of record demonstrates that the Veteran's service-connected disabilities have rendered him unable to secure and follow a substantially gainful occupation as of June 19, 2013.  Accordingly, TDIU is warranted as of this date.

Prior to June 19, 2013, the Veteran did not meet the schedular requirements for the assignment of a TDIU pursuant to 38 C.F.R. § 4.16(a).  The Board must consider the provisions of 38 C.F.R. § 4.16(b), however, which provides for referral of cases for extraschedular consideration if a Veteran is unemployable by reason of service-connected disability, but does not meet the schedular requirements for consideration under 38 C.F.R. § 4.16(a) (2014). 

For a Veteran to prevail on a claim for a total compensation rating based on individual unemployability on an extraschedular basis, it is necessary that the record reflect some factor which places the case in a different category than other Veterans with equal rating of disability.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  This is so because a disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The Board does not currently have jurisdiction to authorize an extraschedular rating in the first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996); Cf. 66 Fed. Reg. 49, 886 (Oct. 1, 2001) (final rule proposal to authorize the Board to assign an extraschedular rating).  It may, however, determine that a particular case warrants referral to the Director of Compensation for extraschedular consideration under 38 C.F.R. § 3.321(b) and 38 C.F.R. § 4.16(b). 

As noted above, the Board has determined that the criteria for the 30 percent disability rating assigned for residuals of a right ankle fracture more than reasonably describe the Veteran's disability level and symptomatology such that no extraschedular referral pursuant to 38 C.F.R. § 3.321(b) is required.

The Board also finds that the Veteran has not satisfied the requirements for extraschedular referral under 38 C.F.R. § 4.16(b).  The Board acknowledges the assertions raised in support of the Veteran's claim as detailed above.  The Veteran has undergone several VA examinations, however, and while some of the examiners have indicated the Veteran's service-connected disabilities would affect employment, none have indicated that employment would be precluded due to his service-connected disabilities.  In that vein, the examiner who conducted the October 2008 VA joints examination reported that as far as his ankle, the Veteran could work part time without difficulty, but that he would likely be precluded from working in an ordinary pharmacy; the March 2011 VA joints examiner provided an opinion that it is more likely than not that the Veteran's service-connected ankle condition would not preclude sedentary/light duty type work; the examiner who conducted a March 2011 VA general medical examination indicated that the Veteran had no medical condition that prevented physical or sedentary employability; the examiner who conducted the October 2013 ankle conditions DBQ indicated that while the Veteran may have difficulty with the performance of physical or sedentary occupations that require him to stand or walk for prolonged periods greater than 10 to 15 minutes, squat or knee, walk up or down stairs frequently, or walk over uneven terrain, the Veteran is able to perform an occupation that does not require prolonged standing or walking; the examiner who conducted an October 2013 general medical DBQ was of the opinion that from a general medical standpoint, the Veteran was capable of engaging in sedentary as well as physical type work with restrictions as a result of his headaches and right ankle disability; an examiner who conducted an October 2013 neurology examination reported that there were other patients with more severe headache disorders who remain gainfully employed; and the examiner who conducted the September 2014 VA ankle conditions DBQ reported that the current status of the right ankle would make employment with ambulating, climbing or descending stairs or carrying any item over 15 pounds while doing the previously mentioned movements, near impossible, but the Veteran could function in a primarily sedentary position.  

Given that the Veteran has been deemed capable of performing the physical and mental acts required by sedentary employment, extraschedular referral under 38 C.F.R. § 4.16(b) is not warranted prior to June 19, 2013.


ORDER

Service connection for psychosis, not otherwise specified, is denied.  

A rating of 30 percent, but no higher, is granted for the service-connected residuals of a right ankle fracture.

Entitlement to a total disability rating based on individual unemployability is granted as of June 19, 2013.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


